

Exhibit 10.87




Notice of Stock Options


Optionee:   «Participant_First_Name» «Participant_Last_Name»
Option Number:  «Option_Number»
Address:   «Street_Address»
   «City» «State» «Zip»
Plan:  2017 Omnibus Incentive Plan



Notice is hereby given of the following Option Award grant (the “Option”) to
purchase shares of the Common Stock of The Ensign Group, Inc. (the
“Corporation”):
Grant Date: «Grant_Date»
Number of Option Shares: ***«Options_Award»***
Type of Options:  Non-Incentive
Exercise Price Per Share: «Exercise_Price_Per_Share»



V E S T I N G
Vesting Schedule: 20% annually, with the first block vesting on the first (1st)
anniversary of the Grant Date.
Expiration Date: Month, Date, Year, or upon earlier termination of the Option


Except as otherwise provided in the Option Agreement, the Option may be
exercised for vested Shares by Optionee in accordance with the following
schedule:


On or after each of
the following dates
 
Number of Stock Options vested
«Vesting_Y1»
 
«OPTION_Y1»
«Vesting_Y2»
 
«OPTION_Y2»
«Vesting_Y3»
 
«OPTION_Y3»
«Vesting_Y4»
 
«OPTION_Y4»
«Vesting_Y5»
 
«OPTION_Y5»



By accepting this Option Award, Optionee acknowledges and agrees that the option
rights herein are granted only subject to and in accordance with the terms of
(i) the enclosed NON-INCENTIVE STOCK OPTION AWARD TERMS AND CONDITIONS (together
with this Notice of Grant of Stock Options, the “Option Agreement”), and (ii)
THE ENSIGN GROUP, INC. 2017 OMNIBUS INCENTIVE PLAN (the “Plan”), both of which
are incorporated herein by this reference. Option Shares purchased pursuant to
this Option Award can only be acquired subject to the terms set forth in the
Plan and the Option Agreement, whether said options are purchased electronically
or in person. All capitalized terms in this Notice of Grant of Stock Options
shall have the meaning assigned to them in the Option Agreement or the Plan.


EXECUTIVED AND DELIVERED as of the Grant Date set forth above.
    
THE ENSIGN GROUP, INC.
a Delaware corporation






By: Chad A Keetch
Executive Vice President and Secretary




--------------------------------------------------------------------------------




THE ENSIGN GROUP, INC.
NON-INCENTIVE STOCK OPTION AWARD
TERMS AND CONDITIONS


These NON-INCENTIVE STOCK OPTION AWARD TERMS AND CONDITIONS are an integral
part of the foregoing Notice of Grant of Stock Options (the “Notice,” and
together with these Terms and Conditions, the “Option Agreement”) made by The
Ensign Group, Inc., a Delaware corporation (the “Company”) to the individual
“Optionee” named therein. All capitalized terms used herein but not defined in
the Option Agreement shall have the meanings given to them in The Ensign Group,
Inc. 2017 Omnibus Incentive Plan (the “Plan”), the terms and conditions of which
are incorporated herein by this reference.


1.Grant of Option. The Company hereby grants Optionee, on the date such grant
was approved by the Committee (the “Grant Date”), the option (the “Option”) to
purchase all or any part of the number of Option Shares set forth in the Notice
(the “Shares”) of Common Stock of the Company at the exercise price per share
set forth in the Notice, according to the terms and conditions set forth in this
Option Agreement and in the Plan. The Option will not be treated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”). The Option is issued under the Plan and is
subject to its terms and conditions. A copy of the Plan will be furnished upon
request of Optionee.


The Option shall terminate at the close of business on the Expiration Date set
forth in the Notice (the “Expiration Date”) unless sooner terminated or
cancelled in accordance with this Option Agreement or the Plan.


2.
Vesting of Option Rights.



(a)    Except as otherwise provided in this Option Agreement, the Option may be
exercised for vested Shares by Optionee in accordance with the schedule set
forth in the Notice.


(b)    During the lifetime of Optionee, the Option shall be exercisable only by
Optionee and shall not be assignable or transferable by Optionee, other than by
will or the laws of descent and distribution; provided however, that Optionee
may transfer the Option to any “Family Member” (as such term is defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act), provided that the Participant may not receive
any consideration for such transfer, the Family Member may not make any
subsequent transfers other than by will or by the laws of descent and
distribution and the Company receives written notice of such transfer.


3.Exercise of Option after Death or Termination of Service. The Option shall
terminate and may no longer be exercised if Optionee ceases to provide Service
to the Company or its affiliates, except that:


(a)    If Optionee’s Service shall be terminated for any reason, voluntary or
involuntary, other than for “Cause” (as defined in Section 3(e)) or Optionee’s
death or disability (within the meaning of Section 22(e)(3) of the Code),
Optionee may at any time within a period of 3 months after such termination
exercise the Option to the extent the Option was vested and exercisable by
Optionee on the date of the termination of Optionee’s Service.


(b)    If Optionee’s Service is terminated for Cause, the Option shall be
terminated as of the date of the act giving rise to such termination.


(c)    If Optionee shall die while the Option is still exercisable according to
its terms or if Optionee’s Service is terminated because Optionee has become
disabled (within the meaning of Section 22(e)(3) of the Code) while providing
Service to the Company and Optionee shall not have fully exercised the Option,
such Option may be exercised at any time within 12 months after Optionee’s
deathor date of termination of Service for disability by Optionee, personal
representatives or administrators or guardians of Optionee as applicable, or by
any person or persons to whom the Option is transferred by will or the
applicable laws of descent and distribution, to the extent of the full number of
Shares Optionee was entitled to purchase under the Option on (i) the earlier of
the date of death or termination of Service or (ii) the date of termination for
such disability, as applicable.




--------------------------------------------------------------------------------






(d)    Notwithstanding the above, in no case may the Option be exercised to any
extent by anyone after the Expiration Date.


(e)    "Cause" shall mean, with respect to a Optionee, the occurrence of any of
the following: (i) Optionee’s personal dishonesty, willful misconduct, or breach
of fiduciary duty involving personal profit, (ii) Optionee’s continuing
intentional or habitual failure to perform stated duties, (iii) Optionee’s
violation of any law (other than minor traffic violations or similar misdemeanor
offenses not involving moral turpitude), (iv) Optionee’s material breach of any
provision of an employment or independent contractor agreement with the Company,
or (v) any other act or omission by a Optionee that, in the opinion of the
Committee, could reasonably be expected to adversely affect the Company’s
business, financial condition, prospects and/or reputation. In each of the
foregoing subclauses (i) through (v), whether or not a “Cause” event has
occurred will be determined by the Committee in its sole discretion or, in the
case of Optionees who are Directors or officers or persons subject to Section 16
of the Exchange Act, the Board, each of whose determination shall be final,
conclusive and binding. A Optionee’s Service shall be deemed to have terminated
for Cause if, after the Optionee’s Service has terminated, facts and
circumstances are discovered that would have justified a termination for Cause,
including, without limitation, violation of material Company policies or breach
of noncompetition, confidentiality or other restrictive covenants that may apply
to the Optionee. The foregoing definition shall not in any way preclude or
restrict the right of the Company (or any Affiliate) to discharge or dismiss
Optionee or other person providing Service to the Company (or any Affiliate) for
any other acts or omissions but such other acts or omissions shall not be
deemed, for purposes of this Option Agreement, to constitute grounds for
termination for Cause.


4.Method of Exercise of Option. Subject to the foregoing, the Option may be
exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office or the Company’s designated
agent for such purposes, within the Option period. The notice shall state the
number of Shares as to which the Option is being exercised and shall be
accompanied by payment of the exercise price. Payment of the exercise price
shall be made (i) in cash (including bank check, valid personal check or money
order payable to the Company), or (ii) with the approval of the Company (which
may be given in its sole discretion), by delivering to the Company for
cancellation shares of the Company’s Common Stock already owned by Optionee
having a Fair Market Value (as defined in the Plan) equal to the full exercise
price of the Shares being acquired. Only that portion of the Option covering
vested Option Shares is exercisable at any time. Subject to Section 402 of the
Sarbanes- Oxley Act of 2002, to the extent this Option is exercised for vested
Shares, the Option may be exercised in whole or in part from time to time
through a special sale and remittance procedure pursuant to which Optionee shall
concurrently provide irrevocable instructions (1) to Optionee’s brokerage firm
to effect the immediate sale of the purchased Shares and remit to the Company,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased Shares plus all
applicable income and employment taxes required to be withheld by the Company by
reason of such exercise, and (2) to the Company to deliver the certificates for
the purchased Shares directly to such brokerage firm in order to complete the
sale.


5.
Miscellaneous.



(a)    Plan Provisions Control. The Option award memorialized in this Option
Agreement is made solely upon the terms and conditions set forth herein and in
the Plan and any related documents. The Option Agreement and the Plan together
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof. In the event that any provision of the Option Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.


No Rights of Stockholders. Neither Optionee, Optionee’s legal representative nor
a permissible assignee of this Option shall have any of the rights and
privileges of a stockholder of theCompany with respect to the Shares, unless and
until such Shares have been issued in the name of Optionee, Optionee’s legal
representative or permissible assignee, as applicable.


(b)    No Right to Employment. The grant of the Option shall not be construed as
giving Optionee the right to be retained in the employ of, or as giving a
director of the Company or an Affiliate (as defined in the Plan) the right to
continue as a director of the Company or an Affiliate with, the Company or an
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or position at any time, with or




--------------------------------------------------------------------------------




without cause. In addition, the Company or an Affiliate may at any time dismiss
Optionee from employment, or terminate the term of a director of the Company or
an Affiliate, free from any liability or any claim under the Plan or the Option
Agreement. Nothing in the Option Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. The Option granted hereunder shall not form any part of the wages
or salary of Optionee for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment. Under no circumstances
shall any person ceasing to be an employee of the Company or any Affiliate be
entitled to any compensation for any loss of any right or benefit under the
Option Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, Optionee shall be deemed to have accepted all the
conditions of the Plan and the Option Agreement and the terms and conditions of
any rules and regulations adopted by the Committee and shall be fully bound
thereby.


(c)    Governing Law. The validity, construction and effect of the Plan and the
Option Agreement, and any rules and regulations relating to the Plan and the
Option Agreement, shall be determined in accordance with the internal laws, and
not the law of conflicts, of the State of Delaware.


(d)    Severability. If any provision of the Option Agreement is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Option Agreement under any law deemed applicable by the Committee
(as defined in the Plan), such provision shall be construed or deemed amended to
conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the purpose
or intent of the Plan or the Option Agreement, such provision shall be stricken
as to such jurisdiction or the Option Agreement, and the remainder of the Option
Agreement shall remain in full force and effect.


(e)    No Trust or Fund Created. Neither the Plan nor the Option Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Optionee or any
other person.


(f)    Headings. Headings are given to the Sections and subsections of the
Option Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Option Agreement or any provision thereof.


(g)    Conditions Precedent to Issuance of Shares. Shares shall not be issued,
and the Company shall not have any liability for failure to issue Shares,
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Delaware General Corporation Law. As a condition to the
exercise of the purchase price relating to the Option, the Company may require
that the person exercising or paying the purchase price represent and warrant
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation and warranty is required by law.


(h)    Withholding. In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it upon
the exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Optionee.


(i)    Consultation With Professional Tax and Investment Advisors. The holder of
this Option Agreement acknowledges that the grant, exercise, vesting or any
payment with respect to this Option Agreement, and the sale or other taxable
disposition of the Shares acquired pursuant to the exercise thereof, may have
tax consequences pursuant to the Code or under local, state or international tax
laws. The holder further acknowledges that such holder is relying solely and
exclusively on the holder’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives). Finally, the holder
understands and agrees that any and all tax consequences resulting from the
Option Agreement and its grant,




--------------------------------------------------------------------------------




exercise, vesting or any payment with respect thereto, and the sale or other
taxable disposition of the Shares acquired pursuant to the Plan, is solely and
exclusively the responsibility of the holder without any expectation or
understanding that the Company or any of its employees or representatives will
pay or reimburse such holder for such taxes or other items.




